This cause came on for further consideration upon respondent’s filing of a motion to purge contempt.
Upon consideration thereof, this court orders that the motion is granted. It is further ordered that respondent shall not be reinstated to the practice of law in Ohio until (1) respondent complies with the requirements for reinstatement set forth in the Supreme Court Rules for the Government of the Bar of Ohio, (2) respondent complies with the Supreme Court Rules for the Government of the Bar of Ohio, (3) respondent complies with all orders of the court, and (4) this court orders respondent reinstated.